Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Daniel N. Swisher,Jr., Chief Executive Officer and President, and Eric H. Bjerkholt, Executive Vice President, Corporate Development and Finance and Chief Financial Officer, of Sunesis Pharmaceuticals,Inc. (the “Company”), each hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2016 (the “Periodic Report”), to which this Certification is attached as Exhibit 32.1, fully complies with the requirements of Section 13(a) or Section 15(d) of the Exchange Act; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 9, 2016 /s/DANIEL N. SWISHER,JR. Daniel N. Swisher,Jr.
